IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                            Assigned on Briefs August 4, 2009

                    STATE OF TENNESSEE v. REX A. WHITE

                  Direct Appeal from the Circuit Court for Hardin County
                          No. 8911    C. Creed McGinley, Judge



                 No. W2008-02558-CCA-R3-CD - Filed September 15, 2009


The defendant, Rex A. White, requested that the trial court accept a negotiated plea agreement, and
the trial court obliged. Armed with new counsel, the defendant now appeals his agreed to sentences,
claiming the trial court erred in sentencing him. This appeal is dismissed as the defendant waived
his right to appeal his sentence when he entered a negotiated plea agreement.

                  Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

JOHN EVERETT WILLIAMS, J., delivered the opinion of the court, in which ALAN E. GLENN and J.C.
MCLIN , JJ., joined.

Chadwick G. Hunt, Savannah, Tennessee, for the appellant, Rex A. White.

Robert E. Cooper, Jr., Attorney General and Reporter; Sophia S. Lee, Assistant Attorney General;
Hansel J. McCadams, District Attorney General; Ed N. McDaniel, Assistant District Attorney
General, for the appellee, State of Tennessee.

                                           OPINION

       The defendant was indicted in July of 2008 on the following counts:

 Count                      Offense                                    Date of Offense
 1                          Aggravated burglary                        December 4, 2007
 2                          Vandalism                                  December 14, 2007
 3                          Violation of order of protection           February 16, 2008
 4                          Aggravated burglary                        March 10, 2008
 5                          Vandalism                                  March 10, 2008
 6                          Aggravated burglary                        March 19, 2008
 7                                 Vandalism                                             March 19, 2008


         The defendant and the State entered into a negotiated plea agreement as follows:

 Count                           Offense                                       Sentence
 1                               Aggravated burglary                           3 years @ 30%
 2                               Vandalism                                     11 months, 29 days
 3                               Violation of order of protection              DISMISSED
 4                               Aggravated burglary                           3 years @ 30%
 5                               Vandalism                                     11 months, 29 days
 6                               Aggravated burglary                           3 years @ 30%
 7                               Vandalism                                     11 years, 29 days

The plea agreement included that all sentences would run concurrently and that the defendant would
serve six months in jail with the remainder of his sentence on probation.

        The defendant pled guilty on October 9, 2008, as per the negotiated plea agreement. The
record contains a document entitled Request for Acceptance of Plea of Guilty Petition to Waive Trial
by Jury and to Waive an Appeal. It is signed by the defendant, his attorney, and the Attorney
General.1 After setting out the defendant’s charged offenses, his rights, the offenses he is going to
plead guilty to, and the sentences he will receive, the form provides as follows:

                  I do hereby request that my plea of guilty of the charges set forth above be
         accepted by the Court. If this plea of guilty is accepted, I do hereby expressly waive
         my right to a trial by jury or by a judge sitting without a jury and submit my case to
         the trial judge for decision both as to my guilt and the punishment to be imposed on
         me. I fully understand my right to have my case reviewed by an Appellate Court, but
         hereby expressly and knowingly waive my right to file a motion for a new trial or
         otherwise appeal the decision made in my case here today.

                I certify that I am not under the influence of alcohol, narcotics, drugs or any
         other mind-altering substances, that I fully understand the nature of my actions here
         today, and that my actions are voluntary and not the result of force, threats or
         promises of any nature.


         1
           It is impossible to read the signature on the line for the Attorney General. W e are certain this line is for the
District Attorney General or his assistants.

                                                            -2-
         In his brief, the defendant avers that his sentences are excessive. Yet, we note that they
reflect the minimum sentences required by law and that the defendant offers nothing in the way of
proof or argument as to how they are excessive. Further, the brief states that the defendant “stood
before the trial court without the benefit of a presentence report, unknowingly accepting an effective
three year sentence, with six months incarceration in the Hardin County jail and the balance on
Community Corrections.” This statement stands in sharp contrast to the record, which shows a
knowing and voluntary plea of guilty to the agreed to sentence.

        This defendant, like all others, had a right to a sentencing hearing before the trial court at
which time he could have called witnesses or testified on his own behalf. T.C.A. § 40-35-209. Yet
the record reveals that he unmistakenly chose to negotiate with the State and enter a plea of guilty
with agreed to sentences.

      The defendant, through his new counsel, has failed to show or offer any explanation as to
how we have jurisdiction to hear an issue that is clearly waived in the trial court.

                                             Conclusion

       This appeal is dismissed.




                                                       ___________________________________
                                                       JOHN EVERETT WILLIAMS, JUDGE




                                                 -3-